Case: 14-11402    Date Filed: 11/17/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-11402
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:13-cr-00017-MW-GRJ-1



UNITED STATES OF AMERICA,

                                                        Plaintiff - Appellee,


                                     versus

TYRONE NACSE FREDERIC,

                                                        Defendant - Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                              (November 17, 2014)

Before TJOFLAT, WILSON, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Barbara Sanders, appointed counsel for Tyrone Nacse Frederic in this direct

criminal appeal, has moved to withdraw from further representation of Mr.
              Case: 14-11402    Date Filed: 11/17/2014   Page: 2 of 2


Frederic and prepared a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Mr. Frederic’s convictions and sentences are AFFIRMED.




                                         2